                    Case 19-22364-RAM        Doc 72    Filed 07/29/21    Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                                    CASE NO.: 19-22364-BKC-RAM
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

MICHAEL JOHN HISCANO

_____________________________/
DEBTOR

         NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

    YOU ARE HEREBY NOTIFIED that the Debtor's Motion to Modify Confirmed Plan has been
continued to August 17, 2021 at 9:00 AM by TELEPHONE through CourtSoutions LLC. To participate
through CourtSolutions, you must make a reservation in advance no later than 3:00 p.m., one business day
before the date of the hearing.                   Reservations should be arranged online at
https://www.court-solutions.com If a party is unable to register online, a reservation may also be made by
telephone at (917)746-7476.


  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Debtor's
Motion to Modify Confirmed Plan was mailed to those parties listed on this 29th day of July, 2021.




                                                        _____________________________________
                                                         /s/ Nancy K. Neidich
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806
               Case 19-22364-RAM    Doc 72    Filed 07/29/21   Page 2 of 2
                                   NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                                                                      CASE NO.: 19-22364-BKC-RAM

                                    SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
MICHAEL JOHN HISCANO
2020 NW 97TH STREET
MIAMI, FL 33147

ATTORNEY FOR DEBTOR
MANDY L. MILLS, ESQUIRE
4343 W FLAGLER STREET
SUITE 100
MIAMI, FL 33134

MANDY L. MILLS, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
